ANDERSON, J.
This suit was brought in-the name of Scovel-Irwin Construction Company for the use of J. V. Allen.
The facts set out in the complaint show an implied contract on the part of Tompkins to pay over the money collected by him and bring the case within the influence of section 28 of the code of 1896, and the suit should have been brought in the name of the party really interested. There was no error in sustaining the demurrer to the complaint.
As the action of the trial court upon the motion to strike certain pleas and parts thereof is not presented for review by the bill of exceptions, we cannot consider the same. — Dothan Guano Co. v. Ward, 132 Ala. 380, 31 South. 748; Mouton v. L. & N. R. R. Co., 128 Ala. 537, 29 South. 602.
The assignment offered did not have the corporate seal attached, nor was there any proof that Jackson had the authority to execute the same. Indeed,, the assignment itself recites that Jackson is authorized to “execute the same in the name and under the seal,” yet fails to show that it was so executed. — American Association v. Smith, 122 Ala. 505, 27 South. 919; Goodyear Rubber Co. v. Scott Co., 96 Ala. 439, 11 South. 370; Cook on Stocks, § 712.
The trial court properly sustained the objection to the introduction of the assignment in evidence.
The judgment of the court is affirmed.
Haralson, Dowdell and Denson, JJ., concur.